Title: To George Washington from George Weedon, 14 December 1783
From: Weedon, George
To: Washington, George


                        
                            Dear Sir
                            Fredericksburg Decr 14th 1783
                        
                        I had the honor of addressing a letter to Your Excellency from Baltimore on the Subject of our state
                            proceedings respecting the Order of Cincinnati. I have never been able to procure the printed Copies till lately which are
                            now inclosed with a Copy also of the proceeding of the Georgia line. Wishing You the compliments of the season. Am with
                            every Sentiment of Esteem Your Most Obt Servt
                        
                            G. Weedon

                        
                    